[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                                                                                FILED
                                                                     U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                          September 5, 2007
                                        No. 06-14032                    THOMAS K. KAHN
                                                                               CLERK

                          D. C. Docket No. 05-20383 CR-UUB

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                            versus

ERNESTO DELGADO,

                                                           Defendant-Appellant.



                      Appeal from the United States District Court
                          for the Southern District of Florida


                                   (September 5, 2007)

Before DUBINA and MARCUS, Circuit Judges, and COOGLER,* District Judge.

PER CURIAM:

____________________________
      *Honorable L. Scott Coogler, United States District Judge for the Northern District of
Alabama, sitting by designation.
      Appellant, Ernesto Delgado (“Delgado”), appeals his convictions for

various drug offenses.

      Delgado presents the following issues for appellate review:

      1. Whether the district court erred in admitting the tape recorded

conversation between Salgado and Delgado in which Salgado stated that it was

Delgado who sent the package.

      2. Whether the district court in limiting cross-examination thus violated

Delgado’s Confrontation Clause rights.

      The question of whether hearsay statements are “testimonial” for purposes

of the Confrontation Clause is a question of law which this court reviews de novo.

See generally Crawford v. Washington, 541 U.S. 3668, 124 S. Ct. 1354, 1374

(2004); United States v. Underwood, 446 F.3d 1340, 1345 (11th Cir.), cert.

denied, 127 S. Ct. 225 (2006). This court reviews for harmless error alleged

violations of the Confrontation Clause. United States v. Hunerlach, 197 F.3d
1059, 1067 (11th Cir. 1999). If a defendant fails to timely object to an alleged

Confrontation Clause violation, this court reviews the claim for plain error.

United States v. Arbolaez, 450 F.3d 1283, 1291 (11th Cir. 2006). Whether the

district court erred in limiting cross-examination is reviewed for abuse of




                                         2
discretion, subject to the Sixth Amendment’s right of confrontation. United States

v. Tokars, 95 F.3d 1520, 1531 (11th Cir. 1996).

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we conclude that there is no merit to any of the

arguments Delgado makes in this appeal. A magistrate judge entered an order

finding no Crawford violation. Delgado never appealed that ruling to the district

court. Thus, our review is for plain error. Although we question whether the

statement was Salgado’s, and we question whether a Crawford violation exists at

all, even if there was error, it would not constitute plain error. Accordingly, we

affirm Delgado’s convictions.

      AFFIRMED.




                                          3